Citation Nr: 0701593	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  04-30 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of degenerative changes, thoracic spine, with 
osteopenia and moderate functional loss, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972 and from May 1979 to September 1990.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied an evaluation in excess of 10 
percent for degenerative changes, thoracic spine, with 
osteopenia and moderate functional loss.

In June 2005, the veteran testified before the undersigned 
Chief Veterans Law Judge at a travel board hearing.  A 
transcript of the hearing is associated with the claims 
folder and has been reviewed.


REMAND

A preliminary review of the record indicates that the 
veteran's claim requires additional development.

VA has a duty to assist claimants in the development of facts 
pertinent to the claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.

A review of the May 2004 statement of the case shows that the 
RO evaluated the veteran's back disability under rating 
criteria in effect prior to September 26, 2003, but did not 
evaluate the veteran's back disability pursuant to the rating 
criteria effective from September 26, 2003.  Given that the 
criteria governing the evaluation of the spine were amended 
during the pendency of this appeal, the Board finds that 
veteran's symptomatology should be evaluated in terms 
pertinent to the rating criteria that were in effect when the 
veteran filed his appeal, as well as the rating criteria as 
amended during the pendency of the appeal.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5291 (effective prior to September 
26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective 
from September 26, 2003).  Accordingly, the claim must be 
remanded for the RO evaluate the veteran's current back 
disability under both the old and new rating criteria.

The Board also finds that while the veteran was advised of 
the criteria for rating his back disability prior to 
September 26, 2003, he was not provided the rating criteria 
effective from September 26, 2003.  Accordingly, the RO 
should provide the veteran with the regulatory criteria used 
for evaluation of diseases and injuries of the spine, to 
include the criteria for rating intervertebral disc syndrome, 
effective September 26, 2003.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following action:

1.  Provide the veteran a supplemental 
statement of the case (SSOC) that includes 
the criteria for evaluation of diseases 
and injuries of the spine and 
intervertebral disc syndrome, effective 
September 26, 2003.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should re-
adjudicate the veteran's claim, evaluating 
the veteran's back disability under both 
the old and new rating criteria.  If any 
benefit sought on appeal remains denied, 
the appellant should be provided a SSOC.  
The SSOC should contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARK W. GREENSTREET
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


